       Case 4:20-cv-02078-MWB Document 179 Filed 11/19/20 Page 1 of 7




                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                    )
DONALD J. TRUMP FOR                 )
PRESIDENT, INC., et al.,            )
                                    )
                    Plaintiffs,     )
                                    )
                                      Civil Action No. 4:20-cv-02078-
      v.                            )
                                      MWB
                                    )
KATHY BOOCKVAR, in her capacity )
                                      Judge Matthew W. Brann
as Secretary of the Commonwealth of )
Pennsylvania, et al.,               )
                                    )
                    Defendants.     )
                                    )

 CENTRE, DELAWARE AND NORTHAMPTON COUNTY BOARDS OF
   ELECTIONS’ REPLY IN SUPPORT OF MOTIONS TO DISMISS
      The Centre, Delaware and Northampton County Boards of Elections

administered elections that were secure, fair, and in compliance with the law. As

previously briefed and argued at length by Defendants, Plaintiffs’ Amended

Complaint is facially deficient on legal grounds including standing and abstention,

and should be dismissed immediately with prejudice. Centre, Delaware and

Northampton Counties file this memorandum to underscore that Plaintiffs lack

standing to assert the claims in the Amended Complaint, which themselves are also

not cognizable as a matter of law.

      Notwithstanding Plaintiffs’ continuing effort to move the goalposts with

respect to their claims in this lawsuit, there remains far “less to this case than meets
       Case 4:20-cv-02078-MWB Document 179 Filed 11/19/20 Page 2 of 7




the eye.” Pennsylvania Voters All. v. Ctr. Cty., No. 4:20-CV-01761, 2020 WL

6158309, at *2 (M.D. Pa. Oct. 21, 2020), motion for injunction pending appeal

denied, No. 20-3175 (3d Cir. Oct. 28, 2020) (“Motion . . . is hereby denied for lack

of standing as there is no injury-in-fact”). Like the plaintiffs in Pennsylvania Voters

Alliance, Plaintiffs make sweeping allegations but lack Article III standing to pursue

their claims, and the arguments in their Omnibus Opposition to the Motions to

Dismiss do not rescue the Amended Complaint.

      In their Opposition, Plaintiffs only briefly touch on standing and rely upon

demonstrably baseless arguments. Their first contention, that Marks v. Stinson, 19

F.3d 873 (3d Cir. 1994) supports “competitive standing,” is deeply flawed. (Opp.

Mem. at 11). Marks does not address or discuss “competitive standing,” – to the

contrary, the word “standing” appears only in a single irrelevant footnote. 19 F.3d

873, 881 n.4 (3d Cir. 1994). The relevant case law that does address standing – as

discussed in Defendants’ Motion to Dismiss briefing – does not support a finding of

competitive standing.

      Marks itself differs dramatically from the instant action. Marks involved a

challenge to absentee ballots that altered the outcome of a State Senate race such

that one candidate went from being roughly 500 votes behind to 500 votes ahead,

and the plaintiffs pled and proved that the absentee ballots were procured by fraud.

In stark contrast here, the current margin in Pennsylvania exceeds 80,000 votes and


                                          2
        Case 4:20-cv-02078-MWB Document 179 Filed 11/19/20 Page 3 of 7




the Amended Complaint does not identify a single fraudulent ballot anywhere in

Pennsylvania, let alone in Centre, Delaware or Northampton Counties.1

Accordingly, Plaintiffs plainly lack “competitive standing.” See Bognet v. Sec'y

Commonwealth of Pennsylvania, No. 20-3214, 2020 WL 6686120, at *8 (3d Cir.

Nov. 13, 2020) (“What’s more, for Bognet to have standing to enjoin the counting

of ballots arriving after Election Day, such votes would have to be sufficient in

number to change the outcome of the election to Bognet’s detriment.”).

       Plaintiffs next argue that the voter plaintiffs have standing because their votes

were not counted due to uneven application of cure procedures among

Pennsylvania’s counties. But that harm would be redressable only by counting these

two plaintiffs’ votes; it is not redressable by the draconian relief Plaintiffs seek —

throwing out cured ballots from across the state. The Plaintiffs’ “vote for a vote”

remedy sought (or more accurately, “votes for a vote”) is unsupported by statute or

legal precedent. In addition, the Third Circuit’s recent ruling in Bognet squarely

forecloses that remedy:

       when voters cast their ballots under a state’s facially lawful election
       rule and in accordance with instructions from the state's election
       officials, private citizens lack Article III standing to enjoin the counting
       of those ballots on the grounds that the source of the rule was the wrong


1
  See Erik Larson, Trump Pennsylvania Suit Now Suggests Legislature Pick Winner, Bloomberg,
Nov. 18, 2020, https://www.bloomberg.com/news/articles/2020-11-18/trump-campaign-files-
revised-suit-in-pennsylvania-election-case (“Biden’s current lead in Pennsylvania was more than
80,000 votes on Wednesday evening.”).

                                               3
       Case 4:20-cv-02078-MWB Document 179 Filed 11/19/20 Page 4 of 7




      state organ or that doing so dilutes their votes or constitutes differential
      treatment of voters in violation of the Equal Protection Clause.

Bognet, 2020 WL 6686120, at *18. Further, the uneven application of cure

procedures is not a viable equal protection violation. See Donald J. Trump for

President, Inc. v. Boockvar, No. 2:20-CV-966, 2020 WL 5997680, at *44 (W.D. Pa.

Oct. 10, 2020) (“To be clear, the reason that there is no differential treatment is solely

based on Plaintiffs’ theory of harm in this case. . . . In this case, . . . Plaintiffs

complain that the state is not imposing a restriction on someone else’s right to vote.”

(emphasis in original)).

      Finally, Plaintiffs seek to sidestep Bognet by pointing to a sentence in that

opinion referring to a “place of residence” as an invidious classification that confers

standing on a voter who lives in a particular county. (Opp. Mem. at 12). However,

the quote is inapposite here, because it is taken from a Supreme Court case

addressing the wholly distinct issue of the Alabama legislature’s failure to

reapportion itself in line with population growth. Reynolds v. Sims, 377 U.S. 533,

568 (1964) (“We hold that, as a basic constitutional standard, the Equal Protection

Clause requires that the seats in both houses of a bicameral state legislature must be

apportioned on a population basis.”). This is not an apportionment case. The

Amended Complaint does not present a claim that any of the counties in which the

plaintiffs reside receive disproportionately less representation in the legislature than

they are entitled to, and thus the “place of residence” classification at issue in
                                            4
       Case 4:20-cv-02078-MWB Document 179 Filed 11/19/20 Page 5 of 7




Reynolds is inapposite. The necessary result under established precedent remains

dismissal for lack of Article III standing.

      The Centre, Delaware and Northampton County Boards of Elections have

done nothing wrong. Plaintiffs’ invective in the First Amended Complaint and

Omnibus Opposition to the Motions to Dismiss impugns the integrity and insults the

work of County staff, poll workers, and poll observers. Legally, Plaintiffs’ repetitive

and groundless claim of an “illegal scheme” or “illegal ballots” lacks the specificity

and plausibility required by Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)

and Ashcroft v. Iqbal, 556 U.S. 662 (2009), and fails to state a claim upon which

relief can be granted under Fed. R. Civ. P. 12(b)(6). A collection of unattributed

hearsay describing snapshot portions of the election administration process does not

support Plaintiffs’ conclusion of illegally-cast ballots. Nor does it merit the

unprecedented relief of wholesale disenfranchisement of hundreds of thousands of

Pennsylvania voters.

      The Centre, Delaware and Northampton County Boards of Elections request

prompt dismissal of this lawsuit with prejudice, without discovery, and without

further hearings. The voters and taxpayers of the Counties deserve better than to

have their Constitutional rights and tax dollars infringed upon by continued meritless

litigation. In further support, Centre, Delaware and Northampton Counties join the




                                              5
       Case 4:20-cv-02078-MWB Document 179 Filed 11/19/20 Page 6 of 7




legal arguments advanced by Secretary Boockvar and the Allegheny, Montgomery,

Philadelphia, and Chester County Boards of Elections in their respective briefs.

Dated: November 19, 2020

Respectfully submitted,


/s/ Molly E. Meacham                    /s/ Edward D. Rogers
Molly E. Meacham                        Timothy D. Katsiff
Elizabeth A. Dupuis                     Edward D. Rogers*
Babst, Calland, Clements &              Terence M. Grugan*
Zomnir, P.C.                            Ballard Spahr LLP
603 Stanwix Street, Sixth Floor         1735 Market Street, 51st Floor
Two Gateway Center                      Philadelphia, PA 19103-7599
Pittsburgh, PA 15222                    Telephone: (215) 665-8500
412-394-5614                            Facsimile: (215) 864-8999
mmeacham@babstcalland.com               KatsiffT@ballardspahr.com
                                        RogersE@ballardspahr.com
330 Innovation Blvd. Suite 302          GruganT@ballardspahr.com
State College, PA 16803                 *(admitted pro hac vice)
814-867-8055
bdupuis@babstcalland.com                Attorneys for Delaware County Board of
                                        Elections
Attorneys for Centre County Board
of Elections

/s/ Timothy P. Brennan                  /s/ Brian J. Taylor
Attorney ID: 91798                      Attorney ID: 66601
Assistant Solicitor                     Assistant Solicitor
County of Northampton                   County of Northampton
669 Washington Street                   669 Washington Street
Easton, PA 18042                        Easton, PA 18042
610-829-6350                            610-829-6350
tbrennan@northamptoncounty.org          btaylor@northamptoncounty.org

                                        Attorneys for Northampton County
                                        Board of Elections

                                         6
          Case 4:20-cv-02078-MWB Document 179 Filed 11/19/20 Page 7 of 7




                          CERTIFICATE OF SERVICE

      I hereby certify that on this 19th day of November 2020, a copy of the

foregoing was served via the court’s electronic filing system upon all counsel of

record.

                                      /s/ Molly E. Meacham




                                        7
